Exhibit 10.5

 



EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “agreement”) is entered into as of August 26,
2016 by and between Pingtan Marine Enterprise Ltd., a company incorporated and
existing under the laws of the Cayman Islands (the “Company”) and Mr. Xinrong
Zhuo, an individual (the “Executive”). The term “Company” as used herein with
respect to all obligations of the Executive hereunder shall be deemed to include
the Company and all of its direct or indirect subsidiaries and affiliated.

RECITALS

A.       The Company desires to employ the Executive and to assure itself of the
services of the Executive during the term of Employment (as defined below).

B.       The Executive desires to be employed by the Company during the term of
Employment and under the terms and conditions of this Agreement.

AGREEMENT

The parties hereto agree as follows:

1.POSITION

The Executive hereby accepts a position of the Chief Executive Officer (the
“Employment”) of the Company.

2.TERM

Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall be 3 years, commencing on August 26, 2016 (the “Effective
Date”), until August 25, 2019, unless terminated earlier pursuant to the terms
of this Agreement.

3.Salary

(a)The Executive’s annual base salary is HK$312,000 (or other equivalent
currency) to be paid on the fifth day of each month during the term of the
Employment. The Executive’s cash bonus shall be determined by the Board or the
Compensation Committee of the Board on a discretionary basis in accordance with
the terms of the Company’s Memorandum and Articles of Association.

(b)Benefits. The Executive is eligible for participation in any standard
employee benefit plan of the Company that currently exists or may be adopted by
the Company in the future, but not limited to, any retirement plan, and travel
holiday policy.



 1 

 



 

4.DUTIES AND RESPONSIBILITIES

The Executive’s duties at the Company will include all jobs assigned by the
Company’s Chief Executive Officer. If the Executive is the Chief Executive
Officer of the Company, the Executive’s duties will include all jobs assigned by
the Board of Directors of the Company (the “Board”).

The Executive shall devote all of his/her working time, attention and skills to
the performance of his/her duties at the Company and shall faithfully and
diligently serve the Company in accordance with this Agreement and the
guidelines, policies and procedures of the Company approved from time to time by
the Board.

The Executive shall use his/her best efforts to perform his/her duties
hereunder. During the term of Employment the Executive shall not become an
employee of any entity, which competes with the business carried on by the
Company (any such business or entity, a “Competitor”), other than the Company
and any subsidiary or affiliate of the Company, provided that nothing in this
clause shall preclude the Executive from holding less than 5% shares or other
securities of any Competitor that is listed on any securities exchange or
recognized securities market anywhere.

5.NO BREACH OF CONTRACT

The Executive hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of the Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any other agreement to which the Executive is
a party or otherwise bound, except for agreements that are required to be
entered into by and between the Executive and any member of the Group pursuant
to applicable law of the jurisdiction where the Executive is based, if any;
(ii) that the Executive has no information, confidential information and trade
secrets relating to any other person or entity which would prevent, or be
violated by, the Executive entering into this Agreement or carrying out his/her
duties hereunder.

6.LOCATION

The Executive will be based in Fuzhou City, China or any other location as
requested by the Company during the term of this Agreement.

7.TERMINATION OF THE AGREEMENT

(a)By the Company. The Company may terminate the Employment for cause, at any
time, without advance notice or remuneration, if (i) the Executive is convicted
or pleads guilty to a felony, (ii) the Executive has been negligent or acted
dishonestly to the detriment of the Company, (iii) the Executive has engaged in
actions amounting to misconduct or failed to perform his/her duties hereunder
and such failure continues after the Executive is afforded a reasonable
opportunity to cure such failure,(iv) the Executive has died, or (v) the
Executive has a disability which shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his/her employment with the company, even
with reasonable accommodation that does not impose an undue hardship on the
Company, for more than 180 days in any 12-month period, unless a longer period
is required by applicable law, in which case that longer period would apply.



 2 

 

 

In addition, the Company may terminate the Employment without cause, at any
time, upon one-month prior written notice to the Executive. Upon termination
without cause, the Company shall provide the Executive with severance payment in
cash in an amount equal to three months of the Executive’s base salary at the
then current rate. Under such circumstance, the Executive agrees not to make any
further claims for compensation for loss of office, accrued remuneration, fees,
wrongful dismissal or any other claim whatsoever against the Company or its
subsidiaries or the respective officers or employees of any of them.

(b)By the Executive. If there is a material and substantial reduction in the
Executive’s existing authority and responsibilities, the Executive may resign
upon one-month prior written notice to the Company. In addition, the Executive
may resign prior to the expiration of the Agreement upon three-month prior
written notice to the Company.

(c)Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

8.CONFIDENTIALITY AND NONDISCLOSURE

(a)Confidentiality and Non-disclosure. In the course of the Executive’s
services, the Executive may have access to the Company and/or the Company’s
customer/supplier’s and/or prospective customer/supplier’s trade secrets and
confidential information, including but not limited to those embodied in
memoranda, manuals, letters or other documents, computer disks, tapes or other
information storage devices, hardware, or other media or vehicles, pertaining to
the Company and/or the Company’s customer/supplier’s and/or prospective
customer/supplier’s business. All such trade secrets and confidential
information are considered confidential. All materials containing any secrets
and confidential information are the property of the Company and/or the
Company’s customer/supplier and/or prospective customer/supplier, and shall be
returned to the Company and/or the Company’s customer/supplier and/or
prospective customer/supplier upon expiration or earlier termination of this
Agreement. The Executive shall not directly or indirectly disclose or use any
such trade secret or confidential information, except as required in the
performance of the Executive’s duties in connection with the Employment, or
pursuant to applicable law.

(b)Trade Secrets. During and after the Employment, the Executive shall hold the
Trade Secrets in strict confidence; the Executive shall not disclose these Trade
Secrets to anyone except other employees of the Company who have a need to know
the Trade Secrets in connection with the Company’s business. The Executive shall
not use the Trade Secrets other than for the benefits of the Company.



 3 

 

 

“Trade Secrets” means information deemed confidential by the Company, treated by
the Company or which the Executive knows or ought reasonably to have known to be
confidential, and trade secrets, including without limitation designs,
processes, pricing policies, methods, inventions, conceptions, technology,
technical data, financial information, corporate structure and know how,
relating to the business and affairs of the Company and its subsidiaries,
affiliates and business associates, whether embodied in memoranda, manuals,
letters or other documents, computer disks, tapes or other information storage
devices, hardware, or other media or vehicles. Trade Secrets do not include
information generally known or released to public domain through no fault of
yours.

(c)Former Employer Information. The Executive agrees that he or she has not and
will not, during the term of his/her employment, (i) improperly use or disclose
any proprietary information or trade secrets of any former employer or other
person or entity with which the Executive has an agreement or duty to keep in
confidence information acquired by Executive, if any, or (ii) bring into the
premises of Company any document or confidential or proprietary information
belonging to such former employer, person or entity unless consented to in
writing by such former employer, person or entity. The Executive will indemnify
the Company and hold it harmless from and against all claims, liabilities,
damages and expenses, including reasonable attorneys’ fees and costs of suit,
arising out of or in connection with any violation of the foregoing.

(d)Third Party Information. The Executive recognizes that the Company may have
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. The Executive agrees that the Executive owes the Company and such
third parties, during the Executive’s employment by the Company and thereafter,
a duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person or firm and to use it in a
manner consistent with, and for the limited purposes permitted by, the Company’s
agreement with such third party.

This Section 8 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 8, the Company shall have right
to seek remedies permissible under applicable law.

 4 

 



9.INVENTIONS

(a)Inventions Retained and Licensed. The Executive doesn’t have any inventions,
ideas, improvements, designs and discoveries, whether or not patentable and
whether or not reduced to practice, original works of authorship and trade
secrets made or conceived by or belonging to the Executive (whether made solely
by the Executive or jointly with others) that (i) were developed by Executive
prior to the Executive’s employment by the Company (collectively, “Prior
Inventions”), (ii) relate to the Company’ actual or proposed business, products
or research and development, and (iii) are not assigned to the Company
hereunder; the Executive hereby acknowledges that, if in the course of his/her
service for the Company, the Executive incorporates into a Company product,
process or machine a Prior Invention owned by the Executive ,the Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide right and license (which may be freely transferred by the
Company to any other person or entity) to make, have made, modify, use, sell,
sublicense and otherwise distribute, such Prior Invention as part of or in
connection with such product, process or machine.

(b)Disclosure and Assignment of Inventions. The Executive understands that the
Company engages in research and development and other activities in connection
with its business and that, as an essential part of the Employment, the
Executive is expected to make new contributions to and create inventions of
value for the Company.

From and after the Effective Date, the Executive shall disclose in confidence to
the Company all inventions, improvements, designs, original works of authorship,
formulas, processes, compositions of matter, computer software programs,
databases, mask works and trade secrets (collectively, the “Inventions’), which
the Executive may solely or jointly conceive or develop or reduce to practice,
or cause to be conceived or developed or reduced to practice, during the period
of the Executive’s Employment at the Company. The Executive acknowledges that
copyrightable works prepared by the Executive within the scope of and during the
period of the Executive’s Employment with the Company are “works for hire” and
that the Company will be considered the author thereof. The Executive agrees
that all the Inventions shall be the sole and exclusive property of the Company
and the Executive hereby assigns all his/her right, title and interest in and to
any and all of the Inventions to the Company or its successor in interest
without further consideration.

(c)Patent and Copyright Registration. The Executive agrees to assist the Company
in every proper way to obtain for the Company and enforce patents, copyrights,
mask work rights, trade secret rights, and other legal protection for the
Inventions. The Executive will execute any documents that the Company may
reasonably request for use in obtaining or enforcing such patents, copyrights,
mask work rights, trade secrets and other legal protections. The Executive’s
obligations under this paragraph will continue beyond the termination of the
Employment with the Company, provided that the Company will reasonably
compensate the Executive after such termination for time or expenses actually
spent by the Executive at the Company’s request on such assistance, The
Executive appoints the Secretary of the Company as the Executive’s
attorney-in-fact to execute documents on the Executive’s behalf for this
purpose.



 5 

 



 

(d)Return of Confidential Material. In the event of the Executive’s termination
of employment with the Company for any reason whatsoever, Executive agrees
promptly to surrender and deliver to the Company all records, materials,
equipment, drawings, documents and data of any nature pertaining to any
confidential information or to his/her employment, and Executive will not retain
or take with him or her any tangible materials or electronically stored data,
containing or pertaining to any confidential information that Executive may
produce, acquire or obtain access to during the course of his/her employment.

This Section 9 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 9, the Company shall have right
to seek remedies permissible under applicable law.

10.NON-COMPETITION AND NON-SOLICITATION

In consideration of the compensation provided to the Executive by the Company
hereunder, the adequacy of which is hereby acknowledged by the parties hereto,
the Executive agrees that during the term of the Employment and for a period of
two years following the termination of the Employment for whatever reason:

(a)the Executive will not assume employment with or provide services as a
director for any Competitor,

(b)unless expressly consented to by the Company, the Executive will not seek
directly or indirectly, by the offer of alternative employment or other
inducement whatsoever, to solicit the services of any employee of the Company
employed as at or after the date of such termination, or in the year preceding
such termination.

The provisions contained in Section 10 are considered reasonable by the
Executive and the Company. In the event that any such provisions should be found
to be void under applicable laws but would be valid if some part thereof was
deleted or the period or area of application reduced, such provisions shall
apply with such modification as may be necessary to make them valid and
effective.

This Section 10 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 10, the Executive acknowledges
that there will be no adequate remedy at law, and the Company shall be entitled
to injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate).In any
event, the Company shall have right to seek all remedies permissible under
applicable law,

11.WITHHOLDING TAXES

Notwithstanding anything else herein to the contrary, the Company may withhold
(or cause there to be withheld, as the case may be) from any amounts otherwise
due or payable under or pursuant to this Agreement such national, provincial,
local or any other income, employment, or other taxes as may be required to be
withheld pursuant to any applicable law or regulation.



 6 

 



12.ASSIGNMENT

This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that (i) the Company may
assign or transfer this Agreement or any rights or obligations hereunder to any
member of the Group without such consent, and(ii) in the event of a merger
,consolidation ,or transfer or sale of all or substantially all of the assets of
the Company with or to any other individual(s) or entity, this Agreement shall,
subject to the provisions hereof, be binding upon and inure to the benefit of
such successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder.

13.SEVERABILITY

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

14.ENTIRE AGREEMENT

This Agreement constitutes the entire agreement and understanding, between the
Executive and the Company regarding the terms of the Employment and supersedes
all prior or contemporaneous oral or written agreements concerning such subject
matter. The Executive acknowledges that he has not entered into this Agreement
in reliance upon any representation, warranty or undertaking which is not set
forth in this Agreement. Any amendment to this Agreement must be in writing and
signed by the Executive and the Company.

15.GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the PRC
laws．

16.AMENDMENT

This Agreement may not be amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.

17.WAIVER

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof. Nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.



 7 

 



18.NOTICES

All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made if (i) delivered by hand, (ii) otherwise delivered against
receipt therefore, (iii) sent by a recognized courier with next-day or
second-day delivery to the last known address of the other party; or (iv) sent
by e-mail with confirmation of receipt.

19.COUNTERPARTS

This Agreement may be executed in counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
together shall constitute one and the same instrument.

20.NO INTERPRETATION AGAINST DRAFTER

Each party recognizes that this Agreement is a legally binding contract and
acknowledges that such party has had the opportunity to consult with legal
counsel of choice. In any construction of the terms of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such terms.

[Remainder of this page intentionally has been intentionally left blank.]

 

 8 

 



In WITNESS WHEREOF, this agreement has been executed as of the date first
written above.



Pingtan Marine Enterprise Ltd.,                 Director                
Signature: /s/ Lin, Lin (Chinese characters)       Name: Lin, Lin              
            Executive:                   Signature:

/s/ Zhuo, Xinrong (Chinese characters)

     

Name:

Zhuo, Xinrong

               

 



 9 

